Exhibit 10.3

October 10, 2008

[Name]

1195 NW Compton Dr.

Beaverton, OR 97006

 

  Re: Amendments to Performance Shares in Planar Systems, Inc.

Dear [Name]:

The Board of Directors of Planar Systems, Inc. (the “Company”) has amended your
outstanding performance shares listed on Appendix A to this letter (the
“Performance Shares”) to modify the vesting schedule of the Performance Shares,
to provide for the payment of cash dividends on Shares while the Performance
Shares are outstanding, in each case on the terms and conditions set forth in
the amended Performance Share Grant Notice and Performance Share Agreement
attached as Appendix B to this letter (the “Amended Grant Terms”) and otherwise
conform the terms and conditions of the Performance Shares to those of the
Amended Grant Terms.

If the Company does not receive your consent to this amendment as provided
below, the amendment of the Performance Shares as described above will have no
effect. To acknowledge and consent to this amendment, please sign and deliver to
me no later than November 5, 2008 the Acknowledgment contained in the extra copy
of this letter provided for that purpose so indicating your consent to the
amendment of the Performance Shares and your acceptance and agreement with the
terms of this letter. Please attach a copy of this letter and your amended
Performance Share Grant Notice and Performance Share Agreement evidencing the
Performance Shares to your copy of each Performance Share Grant Notice and
Performance Share Agreement evidencing the Performance Shares.

Please do not hesitate to contact Diana Baumgartner at (503) 748-6789 if you
have any questions regarding this matter.

 

Very truly yours,   [CEO or Chairman of the Board]

 

ACKNOWLEDGED AND ACCEPTED By:     Name:     Date:    



--------------------------------------------------------------------------------

APPENDIX B

PLANAR SYSTEMS, INC.

PERFORMANCE SHARE AGREEMENT

For: [Name]

NOTICE OF GRANT

Planar Systems, Inc. (the “Company”) hereby grants you,                         
(the “Employee”), an award of Performance Shares under the Company’s 1996 Stock
Incentive Plan, as amended (the “Plan”). The date of this Performance Share
Agreement (the “Agreement”) is October 10, 2008 (the “Grant Date”). Subject to
the provisions of Appendix A (attached), Appendix B (attached) and of the Plan,
the principal features of this award are as follows:

 

Target Number of Performance Shares:    ___________ Performance Period:   
Fiscal Year 2009 through Fiscal Year 2010 Vesting Schedule:    The number of
Performance Shares that will vest and the timing of the vesting of the
Performance Shares will depend upon achievement of certain performance goals and
will be determined in accordance with the Performance Matrix, attached hereto as
Appendix B (the “Performance Matrix”). Except as otherwise provided in
Appendix A, the Performance Shares will not vest unless the Employee is employed
by the Company or one of its Subsidiaries through the applicable vesting date.

Your signature below indicates your agreement and understanding that this award
is subject to all of the terms and conditions contained in Appendix A,
Appendix B and the Plan. Important additional information on vesting and
forfeiture of the Performance Shares is contained in paragraphs 3, 4 and 6 of
Appendix A and in Appendix B. This Agreement replaces all prior agreements with
respect to the Performance Shares. PLEASE BE SURE TO READ ALL OF APPENDIX A AND
APPENDIX B, WHICH CONTAIN THE SPECIFIC TERMS AND CONDITIONS OF THIS AGREEMENT.

 

PLANAR SYSTEMS, INC.     EMPLOYEE By:           Name:         Name:     Title:  
[CEO or Chairman of the Board]     Title:     Date: October 10, 2008     Date:
                                , 2008



--------------------------------------------------------------------------------

Appendix A

Terms and Conditions of Performance Shares

Grant. The Company hereby grants to the Employee under the Plan an award of the
Target Number of Performance Shares set forth on the Notice of Grant, subject to
all of the terms and conditions in this Agreement and the Plan. The number of
Performance Shares that may vest and the timing of vesting of the Performance
Shares shall depend upon achievement of certain performance goals during the
Performance Period and shall be determined in accordance with the Performance
Matrix. Unless otherwise defined herein, capitalized terms used herein shall
have the meanings ascribed to them in the Plan.

Company’s Obligation to Pay. Unless and until the Performance Shares have vested
in the manner set forth in paragraphs 3 and 4, the Employee will have no right
to payment of such Performance Shares. Prior to actual payment of any vested
Performance Shares, such Performance Shares will represent an unsecured
obligation. Payment of any vested Performance Shares shall be made in whole
shares of the Company’s common stock (“Shares”) only.

Vesting Schedule/Period of Restriction. Except as provided in paragraph 4, and
subject to paragraph 6, the Performance Shares awarded by this Agreement shall
vest in accordance with the vesting provisions set forth in the Performance
Matrix. Performance Shares shall not vest in the Employee in accordance with any
of the provisions of this Agreement unless the Employee shall have been
continuously employed by the Company or by one of its Subsidiaries from the
Grant Date until the date the Performance Shares vest in accordance with the
provisions set forth in the Performance Matrix.

Acceleration of Vesting; Committee Discretion. In the event Employee is
terminated by the Company without “Cause” (as defined in that certain Executive
Severance Agreement dated June 25, 2007, between the Company and the Employee,
the “Severance Agreement”) or upon a “Change of Control” (as defined in the
Severance Agreement), then any then-unvested Performance Shares will vest
according to the greater of the following two formulas:

 

  (a) A time-based proration over 24 months, based on the number of calendar
days, beginning on October 1, 2008 and ending on the date of termination,
multiplied by the number of Performance Shares; or

 

  (b) The number of Performance Shares that would vest according to the vesting
schedule attached as Appendix B to this letter, but substituting a 20 day
trailing average closing price (including any dividends paid during the term of
the Performance Period) as of one day prior to the date of the Employee’s
termination.

In addition, the Committee, in its discretion, may accelerate the vesting of the
balance, or some lesser portion of the balance, of the Performance Shares at any
time, subject to the terms of the Plan. If so accelerated, such Performance
Shares will be considered as having vested as of the date specified by the
Committee. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Severance Agreement, the provisions
of this Agreement will govern.



--------------------------------------------------------------------------------

Payment after Vesting. Any Performance Shares that vest in accordance with
paragraphs 3 or 4 will be paid to the Employee as soon as practicable following
the date of vesting but in no event later than 30 days after the date of
vesting. For each Performance Share that vests, the Employee will receive one
Share.

Forfeiture. Notwithstanding any contrary provision of this Agreement, the
balance of the Performance Shares that have not vested pursuant to paragraphs 3
or 4 at the time of the Employee’s termination of service (with or without
cause), and Performance Shares that have not vested by October 1, 2010, will be
forfeited and automatically transferred to and reacquired by the Company at no
cost to the Company.

Death of Employee. Any distribution of Shares that vested during Employee’s
lifetime which is to be made to the Employee under this Agreement after the
Employee is deceased shall be made to the administrator or executor of the
Employee’s estate.

Withholding of Taxes. When Shares are issued as payment for vested Performance
Shares, the Company (or the employing Subsidiary) will withhold a portion of the
Shares that have an aggregate market value sufficient to pay federal, state,
local and foreign income, social insurance, employment and any other applicable
taxes required to be withheld by the Company or the employing Subsidiary with
respect to the Shares, unless the Company, in its sole discretion, permits the
Employee to make alternate arrangements satisfactory to the Company for such
withholdings in advance of the arising of any withholding obligations. The
number of Shares withheld pursuant to the prior sentence will be rounded up to
the nearest whole Share, with no refund for any value of the Shares withheld in
excess of the tax obligation as a result of such rounding. Notwithstanding any
contrary provision of this Agreement, no Shares will be issued unless
satisfactory arrangements (as determined by the Company) have been made by the
Employee with respect to the payment of any income and other taxes which the
Company determines must be withheld or collected with respect to such Shares. In
addition and to the maximum extent permitted by law, the Company (or the
employing Subsidiary) has the right to retain without notice from salary or
other amounts payable to the Employee, cash having a sufficient value to satisfy
any tax withholding obligations that the Company determines cannot be satisfied
through the withholding of otherwise deliverable Shares. All income and other
taxes related to the Performance Shares award and any Shares delivered in
payment thereof are the sole responsibility of the Employee. By accepting this
award, the Employee expressly consents to the withholding of Shares and to any
additional cash withholding as provided for in this paragraph 8.

Rights as Shareholder. Neither the Employee nor any person claiming under or
through the Employee will have any of the rights or privileges of a shareholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book entry form) shall
have been issued, recorded on the records of the Company or its transfer agents
or registrars, and delivered to the Employee (including through electronic
delivery to a brokerage account). After such issuance, recordation and delivery,
the Employee will have all the rights of a shareholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.



--------------------------------------------------------------------------------

No Effect on Employment. Subject to any employment contract with the Employee,
the terms of such employment will be determined from time to time by the
Company, or the Subsidiary employing the Employee, as the case may be, and the
Company, or the Subsidiary employing the Employee, as the case may be, will have
the right, which is hereby expressly reserved, to terminate or change the terms
of the employment of the Employee at any time for any reason whatsoever, with or
without good cause. The transactions contemplated hereunder and the vesting
schedule set forth on the first page of this Agreement do not constitute an
express or implied promise of continued employment for any period of time. A
leave of absence or an interruption in service (including an interruption during
military service) authorized or acknowledged by the Company or the Subsidiary
employing the Employee, as the case may be, shall not be deemed a termination of
service for the purposes of this Agreement.

Address for Notices. Any notice to be given to the Company under the terms of
this Agreement will be addressed to the Company, in care of its General Counsel,
at 1195 NW Compton Drive, Beaverton, OR 97006-1992, or at such other address as
the Company may hereafter designate in writing.

Grant is Not Transferable. This grant of Performance Shares and the rights and
privileges conferred hereby may not be sold, pledged, assigned, hypothecated,
transferred or disposed of in any way (whether by operation of law or otherwise)
and will not be subject to sale under execution, attachment or similar process,
until the Employee has been issued Shares in payment of the Performance Shares.
Upon any attempt to sell, pledge, assign, hypothecate, transfer or otherwise
dispose of this grant, or any right or privilege conferred hereby, or upon any
attempted sale under any execution, attachment or similar process, this grant
and the rights and privileges conferred hereby immediately will become null and
void.

Restrictions on Sale of Securities. The Shares issued as payment for vested
Performance Shares under this Agreement will be registered under U.S. federal
securities laws and will be freely tradable upon receipt. However, an Employee’s
subsequent sale of the Shares may be subject to any market blackout-period that
may be imposed by the Company and must comply with the Company’s insider trading
policies, and any other applicable securities laws.

Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

Additional Conditions to Issuance of Certificates for Shares. The Company shall
not be required to issue any certificate or certificates for Shares hereunder
prior to fulfillment of all the following conditions: (a) the admission of such
Shares to listing on all stock exchanges on which such class of stock is then
listed; (b) the completion of any registration or other qualification of such
Shares under any U.S. state or federal law or under the rulings or regulations
of the Securities and Exchange Commission or any other governmental regulatory
body, which the Committee shall, in its absolute discretion, deem necessary or
advisable; (c) the obtaining of any approval or other clearance from any U.S.
state or federal governmental agency,



--------------------------------------------------------------------------------

which the Committee shall, in its absolute discretion, determine to be necessary
or advisable; and (d) the lapse of such reasonable period of time following the
date of vesting of the Performance Shares as the Committee may establish from
time to time for reasons of administrative convenience.

Plan Governs. This Agreement is subject to all the terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.

Committee Authority. The Compensation Committee of the Company’s Board of
Directors (the “Committee”) will have the power to interpret the Plan and this
Agreement and to adopt such rules for the administration, interpretation and
application of the Plan as are consistent therewith and to interpret or revoke
any such rules (including, but not limited to, the determination of whether or
not any Performance Shares have vested). All actions taken and all
interpretations and determinations made by the Committee in good faith will be
final and binding upon the Employee, the Company and all other interested
persons. No member of the Committee will be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
this Agreement.

Captions. Captions provided herein are for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

Agreement Severable. In the event that any provision in this Agreement is held
invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Agreement.

Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Employee expressly
warrants that Employee is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement can be made only in an express written contract
executed by a duly authorized officer of the Company. Notwithstanding anything
to the contrary in the Plan or this Agreement, the Company reserves the right to
revise this Agreement as it deems necessary or advisable, in its sole discretion
and without the consent of the Employee, to comply with Section 409A of the Code
or to otherwise avoid imposition of any additional tax or income recognition
under Section 409A of the Code prior to the actual payment of Shares pursuant to
this award of Performance Shares.

Adjustments Upon Changes in Capital. The aggregate number of Performance Shares
covered by this Agreement will be proportionally adjusted for any increase or
decrease in the number of issued and outstanding Shares resulting from a stock
split-up or consolidation of Shares or any like capital adjustments, or the
payment of any stock dividend.

Amendment, Suspension or Termination of the Plan. By accepting this Performance
Shares award, the Employee expressly warrants that Employee has received a right
to receive stock under the Plan, and has received, read and understood a
description of the Plan. The Employee understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.



--------------------------------------------------------------------------------

Governing Law. This award of Performance Shares shall be governed by, and
construed in accordance with, the laws of the State of Oregon, without regard to
principles of conflict of laws.

Dividends. To the extent that the Company pays any cash dividends on Shares
while this Performance Share award is outstanding and any such Performance
Shares are unvested, the Company shall retain for your account an amount in cash
equal to any dividends declared on Shares, and such amount will be paid to you
in a lump sum upon the vesting and payment of such Performance Shares in
accordance with Section 8, subject to any applicable tax withholding
requirements. You shall have no right to receive any payments pursuant to this
Section 24 with respect to Performance Shares that do not vest or are otherwise
forfeited.

Section 409A. Notwithstanding anything herein to the contrary, this Agreement is
intended to be interpreted and operated to the fullest extent possible so that
the payments under this Agreement either shall be exempt from the requirements
of Section 409A of the Code or shall comply with the requirements of such
provision; provided however that nothwithstanding anything to the contrary in
this Agreement in no event shall the Company be liable to Employee for or with
respect to any taxes, penalties or interest which may be imposed upon Employee
pursuant to Section 409A of the Code.